EXHIBIT 10 (h)

SECOND AMENDMENT TO AREA DEVELOPMENT AGREEMENT

THIS SECOND AMENDMENT TO AREA DEVELOPMENT AGREEMENT (“Second Amendment”) is
entered into as of the 3rd day of April 2008, by and between Golden Corral
Franchising Systems, Inc., a Delaware corporation (hereinafter “Franchisor”),
and Frisch’s Restaurants, Inc., an Ohio corporation (hereinafter “Area
Developer”).

RECITALS:

A. Area Developer has been granted the right to establish and operate
thirty-nine (39) GC-11M building design restaurants pursuant to The Golden
Corral Franchising Systems, Inc. Area Development Agreement dated July 20, 2004,
with Franchisor (hereinafter, together with the July 20, 2004 Addendum to Area
Development Agreement and the June 28, 2005 Amendment to Area Development
Agreement, collectively referred to as the “Development Agreement”).

B. Franchisor and Area Developer wish to amend certain of the provisions of the
Development Agreement to reflect the deletion from development of sixteen
(16) GC-11M building design restaurants which were to have been located with the
following described submarkets, county and cities, to-wit: 1.Wheeling, West
Virginia/St. Clairsville, Ohio submarket, 2.Washington, Pennsylvania (submarket
numbered 13), 3. Greensburg, Pennsylvania (submarket numbered 12), 4. Butler,
Pennsylvania (submarket numbered 14), 5. Pittsburgh Mills, Pennsylvania
(submarket numbered 6), 6. Cranberry, Pennsylvania (submarket numbered 15), 7.
Monaca, Pennsylvania (submarket numbered 5), 8. Ross Park, Pennsylvania
(submarket numbered 2), 9. West Mifflin, Pennsylvania (submarket numbered 11),
10. Elkhart, Indiana submarket, 11. St. Joseph County, Indiana (South
Bend/Mishawaka, 12. Jackson, Michigan submarket, 13. Monroe, Michigan submarket,
14. Battle Creek, Michigan submarket, 15. Ann Arbor/Ypsilanti, Michigan
submarket and 16. Portage/Kalamazoo, Michigan.

C. Franchisor and Area Developer wish to further amend the Development Agreement
to delete Section 1. “Option to Purchase Additional New Markets” and Section 2.
“Limited Option to Purchase Rights for Non-Traditional Sites” from the July 20,
2004 Addendum to Area Development Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Section I.A. of the Development Agreement shall be amended by deleting the
following language “ to establish and operate zero (0) restaurants using a
GC-11S building design, thirty-nine (39) restaurants using a GC-11M building
design, and zero (0) restaurants using a GC-10 building design for a total of
thirty-nine (39) restaurants” from the second through fifth lines thereof and
substituting in lieu thereof the following language “ to establish and operate
zero (0) restaurants using a GC-11S building design, twenty-three
(23) restaurants using a GC-11M building design, and zero (0) restaurants using
a GC-10 building design for a total of twenty-three (23) restaurants”



--------------------------------------------------------------------------------

2. Exhibits A and “AA” of the Development Agreement shall be deleted in their
entirety and the new replacement Exhibits A and “AA” attached hereto are
substituted in their places.

3. Exhibits A-8, A-13, A-14, A-15, A-16 and A-17 of the Development Agreement
are deleted in their entirety and shall be of no further force or effect.

4. Section 1. “Option to Purchase Additional New Markets” and Section 2.
“Limited Option to Purchase Rights for Non-Traditional Sites” of the July 20,
2004 Addendum to Area Development Agreement are both deleted in their entirety
and shall be of no further force or effect.

5. All references herein to the masculine, neuter or singular shall be construed
to include the masculine, feminine, neuter or plural, and vice versa, where
applicable.

6. This Second Amendment constitutes an integral part of the Development
Agreement between the parties hereto, and the terms of this Second Amendment
shall be controlling with regard to the subject matter hereof. Except as
modified or supplemented by this Second Amendment, the terms of the Development
Agreement are hereby ratified and confirmed.

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Area
Development Agreement under seal as of the day and year first above written.

 

    FRANCHISOR: ATTEST:     GOLDEN CORRAL FRANCHISING SYSTEMS, INC. /s/ Andrew
W. Lilliston Jr.     By:   /s/ Larry I. Tate   Its Assistant Secretary      
Larry I. Tate, Senior Vice President of Franchise Sales (Corporate Seal)        
      AREA DEVELOPER: ATTEST:     FRISCH’S RESTAURANTS, INC. /s/ Donald A.
Bodner     By:   /s/ Donald H. Walker   Its Secretary       Donald H. Walker,
Vice President-Finance (Corporate Seal)      



--------------------------------------------------------------------------------

THE GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

AREA DEVELOPMENT AGREEMENT

Replacement

EXHIBIT A

1. Development Area - Each restaurant developed under this Development Agreement
shall be located in the following area:

See attached Exhibit “AA” which is incorporated herein by reference.

2. Development Schedule - Recognizing that time is of the essence, Area
Developer agrees to satisfy the Development Schedule set forth below:

 

By (Date)

  

Cumulative Total Number of Restaurants
Which Area Developer Shall Have Open and in Operation

December 31, 2007    Twelve (12)    Eleven (11)    /s/ DW / /s/ LT Initials
December 31, 2009    Seventeen (17)    Fifteen (15)    /s/ DW / /s/ LT Initials
December 31, 2010    Twenty (20)    Nineteen (19)    /s/ DW / /s/ LT Initials
December 31, 2011    Twenty-three (23)      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ DW / /s/ LT Initials



--------------------------------------------------------------------------------

THE GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

AREA DEVELOPMENT AGREEMENT

Replacement

EXHIBIT “AA”

The Development Area in which twenty-three (23) Golden Corral GC-11M restaurants
are to be located is as follows:

 

1. One GC-11M restaurant within the city limits of Lima, Ohio.

 

2. One GC-11M restaurant within one defined submarket of Brooklyn, Ohio which
submarket is more specifically described on the attached segmentation map
Exhibit A-1 as submarket numbered 6.

 

3. One GC-11M restaurant within one defined submarket of Macedonia, Ohio which
submarket is more specifically described on the attached segmentation map
Exhibit A-1 as submarket numbered 4.

 

4. One GC-11M restaurant within the city limits of Ontario/Mansfield, Ohio.

 

5. One GC-11M restaurant within one defined submarket of Mentor, Ohio which
submarket is more specifically described on the attached segmentation map
Exhibit A-1 as submarket numbered 2.

 

6. One GC-11M restaurant within one defined submarket of N. Olmsted/Westlake,
Ohio which submarket is more specifically described on the attached segmentation
map Exhibit A-1 as submarket numbered 7.

 

7. One GC-11M restaurant within one defined submarket of Mayfield Heights
including Mayfield, Wickliffe, Eastlake, Willowick, Willoughby, Willoughby Hills
and Highland Heights, Ohio which submarket is more specifically described on the
attached Cleveland segmentation map Exhibit A-1 as submarket numbered 1, with
the target site area in the highly-developed retail section located on Mayfield
Road east of Interstate 271.

 

8. One GC-11M restaurant within one defined submarket of Strongville, Ohio which
submarket is more specifically described on the attached segmentation map
Exhibit A-1 as submarket numbered 8.

 

9. One GC-11M restaurant within one defined submarket of Bedford/Garfield
Heights, Ohio which submarket is more specifically described on the attached
segmentation map Exhibit A-1 as submarket number 3, with the west boundary
extended to include the intersection of I-480 and Transportation Boulevard.

 

10. One GC-11M restaurant within the city limits of Findlay, Ohio.

 

11. One GC-11M restaurant within the city limits of Troy, Ohio.

 

12. One GC-11M restaurant within one defined submarket of Toledo, Ohio which
submarket is more specifically described on the attached segmentation map
Exhibit A-3 as submarket numbered 2 (Airport Road).

 

13. One GC-11M restaurant within one defined submarket of Toledo, Ohio which
submarket is more specifically described on the attached segmentation map
Exhibit A-3 as submarket numbered 1.

 

14. One GC-11M restaurant within one defined submarket of Louisville, Kentucky
which submarket is more specifically described on the attached segmentation map
Exhibit A-4 as submarket numbered 3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ DW / /s/ LT Initials

 



--------------------------------------------------------------------------------

15. One GC-11M restaurant within one defined submarket of Louisville, Kentucky
which submarket is more specifically described on the attached segmentation map
Exhibit A-4 as submarket numbered 5.

 

16. One GC-11M restaurant within one defined submarket of Westchester/Mason,
Ohio which submarket is more specifically described on the attached segmentation
map Exhibit A-5 as submarket numbered 10.

 

17. One GC-11M restaurant within one defined submarket of Newport, Kentucky
which submarket is more specifically described on the attached segmentation map
Exhibit A-6 as submarket numbered 12.

 

18. One GC-11M restaurant within one defined submarket of Morgantown, West
Virginia which submarket is more specifically described and encircled on the
attached segmentation map Exhibit A-9.

 

19. One GC-11M restaurant within one defined submarket of Columbus, Ohio which
submarket is more specifically described on the attached segmentation map
Exhibit A-10 as market numbered 1.

 

20. One GC-11M restaurant within one defined submarket of Columbus, Ohio which
submarket is more specifically described on the attached segmentation map
Exhibit A-10 as market numbered 2.

 

21. One GC-11M restaurant within one defined submarket of Columbus, Ohio which
submarket is more specifically described on the attached segmentation map
Exhibit A-10 as market numbered 5.

 

22. One GC-11M restaurant within one defined submarket of Monroeville,
Pennsylvania which submarket is more specifically described on the attached
segmentation map Exhibit A-12 as submarket numbered 10.

 

23. One GC-11M restaurant within one defined submarket of Uniontown,
Pennsylvania which submarket is more specifically described on the attached
Pittsburgh segmentation map Exhibit A-12 as submarket numbered 16.

Replacement Exhibit “AA” – Page Two

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ DW / /s/ LT Initials